Contrary to the mother’s contention, the Family Court properly found that the petitioner established, by clear and convincing evidence, that she is presently and for the foreseeable future unable, by reason of mental retardation, to provide proper and adequate care for the subject children (see Social Services Law § 384-b [3] [g]; [4] [c]; Matter of Justin Ja-Cquan G., 41 AD3d 716 [2007]; Matter of Jason Brian B., 33 AD3d 996 [2006] ; Matter of Lisa Marie S., 304 AD2d 762 [2003]; Matter of Karan Ann B., 293 AD2d 673 [2002]; Matter of Shaneeka Tysheeka J., 281 AD2d 626 [2001]). The uncontroverted testimony of the Mental Health Services psychologist revealed that the mother had significantly impaired adaptive functions, sub-average intellectual functioning, limited understanding of child rearing and child development, and required supervision, and that because of her mental retardation, the subject children would be in danger of becoming neglected if they were returned to her care (see Social Services Law § 384-b [6] [b]; Matter of Justin Ja-Cquan G., 41 AD3d 716 [2007]; Matter of Samantha R., 306 AD2d 487 [2003]).
Further, the Family Court properly credited the opinion of the Mental Health Services psychologist over that of the mother’s friend (see Matter of Amanda Ann B., 38 AD3d 537 [2007] ). The Family Court’s determination regarding the credibility of witnesses is entitled to great weight on appeal (see *639Matter of Nelson-Waller v Waller, 60 AD3d 1068, 1068-1069 [2009]; Matter of Ford v Fitts, 30 AD3d 419 [2006]). Rivera, J.P., Leventhal, Belen and Austin, JJ., concur.